USCA4 Appeal: 20-1596      Doc: 30         Filed: 01/13/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-1596


        CHRISTINE M. OWEN,

                            Plaintiff - Appellant,

                     v.

        LIBERTY UNIVERSITY; NICOLE M. DILELLA, both individually and in her
        official capacity as Liberty University CES faculty/professor; MARY DEACON,
        both individually and in her official capacity as Liberty University CES faculty and
        CACREP liaison; DENISE DANIEL, both individually and in her official capacity
        as Liberty University CES faculty/professor; ELIAS MOITINHO, both individually
        and in his official capacity as Liberty University CES faculty; ERIC CAMDEN,

                            Defendants - Appellees.


        Appeal from the United States District Court for the Western District of Virginia, at
        Lynchburg. Norman K. Moon, Senior District Judge. (6:19-cv-00007-NKM-RSB)


        Submitted: December 8, 2021                                       Decided: January 13, 2022


        Before NIEMEYER, HARRIS, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Christine M. Owen, Appellant Pro Se. Heidi Elizabeth Siegmund, Summer Speight,
        MCGUIREWOODS, LLP, Richmond, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-1596      Doc: 30        Filed: 01/13/2022     Pg: 2 of 2




        PER CURIAM:

              Christine M. Owen appeals the district court’s order granting Defendants’ motion

        to dismiss Owen’s civil complaint under Fed. R. Civ. P. 12(b)(6); granting Defendants’

        motion to strike Owen’s surreply; and dismissing as moot all outstanding motions,

        including Owen’s motion for summary judgment. We have reviewed the record and find

        no reversible error. Accordingly, we affirm the district court’s order. Owen v. Liberty

        Univ., No. 6:19-cv-00007-NKM-RSB (W.D. Va. Apr. 13, 2020). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2